Exhibit 10.1

 


AMENDMENT TO CHANGE IN CONTROL AGREEMENT


 

This FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT (“Amendment”) dated as of
September 28, 2009 is between Helicos BioSciences Corporation, a Delaware
corporation (the “Company”), and Ronald A. Lowy (the “Executive”).

 

WHEREAS, the Executive and the Company are the parties to that Change in Control
Agreement, dated as of the 28th day of January, 2009 (the “Agreement”); and

 

WHEREAS, the Board of Directors of Company has authorized new change of control
arrangements in respect of Executive, and the parties hereto consider it
appropriate that the Agreement be amended to reflect such arrangements;

 

NOW, THERFORE, in accordance with Section 17 of the Agreement, the Company and
the Executive agree to the following amendments to the Agreement.  Capitalized
terms used in this Amendment that are not otherwise defined shall have the same
meanings as in the Agreement.

 

1. Section 2(b) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“(b)         the date a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election.”

 

2. Section 2(c) of the Agreement is hereby amended by deleting the “; or” at the
end of Section 2(c) and replacing it with “.”

 

3.  The Agreement is hereby amended by deleting Section 2(d) in its entirety.

 

4.  Section 4(a) of the Agreement is hereby amended by deleting the “$120,000”
and replacing it with “$404,000.”

 

5.  Section 4(b) of the Agreement is hereby deleted in its entirety and replaced
with:

 

“(b)         [Intentionally omitted].”

 

6.  The Agreement is hereby amended by inserting the following phrase at the end
Section 4(c):

 

“; provided, however that only an additional 25% of the shares of Stock
underlying the stock options and restricted stock awards granted to Executive by
the Company on September 24, 2009 shall immediately accelerate and become
exercisable or non-forfeitable as of the effective date of such date referred to
in the foregoing clause (1) or (2), as applicable.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and Company have executed this Amendment as of
the date set forth above.

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Ronald A. Lowy

 

Ronald A. Lowy

 

 

 

 

 

COMPANY:

 

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

 

/s/ Jeffrey R. Moore

 

Jeffrey R. Moore

 

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------